               Case 20-12456-JTD       Doc 722-3    Filed 12/14/20   Page 1 of 3




                                           EXHIBIT B

                   (Highlighted Provisions Pursuant to Del. Bankr. L.R. 6004-1)




DOCS_LA:334323.4 76136/002
               Case 20-12456-JTD        Doc 722-3      Filed 12/14/20     Page 2 of 3




In accordance with Local Rule 6004-1, the Debtors respectfully represent the following:

        (1)      Sale to an Insider: The Buyer is not an insider of the Debtors.

        (2)      Agreements with Management: Not applicable to Sale.

        (3)      Releases: Not applicable to sale.

        (4)      Private Sale/No Competitive Bidding: The Sale is being proposed as a private
                 sale. No further auction is contemplated. Competitive bidding was accomplished
                 through the Seller’s marketing process as detailed in the Motion. The proposed
                 Sale is subject to higher and better bids that may be received prior to entry of an
                 order approving the Motion.

        (5)      Closing and Other Deadlines: Both Buyer’s and Debtors’ obligations under the
                 Purchase Agreement are subject to Bankruptcy Court approval occurring on or
                 before (i) 30 days after the filing of the Effective Date and (ii) as soon as
                 practicable after (a) the Objection Period Expires or (b) all filed objections have
                 been withdrawn or resolved and (c) the Seller has received Lender Approval (as
                 defined in the Purchase Agreement).

        (6)      Good Faith Deposit: Concurrently with the mutual execution and delivery of the
                 Purchase Agreement, Buyer delivered a deposit in the amount of $25,000 held in
                 trust by Tennessee Valley Title Insurance Co., as Escrow Agent (as defined in the
                 Purchase Agreement). In the event that the closing fails to occur by reason of the
                 failure of any condition set forth in the Purchase Agreement (where such failure is
                 not the result of a default of Buyer’s obligations), Buyer shall be entitled to the
                 prompt return of the deposit.

        (7)      Interim Arrangements with Proposed Buyer: The Debtors have not entered
                 into any interim arrangements with the Buyer. The Debtors intend to enter post-
                 closing into the Post-Closing Occupancy Agreement as set forth in the Motion
                 and the Purchase Agreement, which is included in Exhibit A to the Motion.

        (8)      Use of Proceeds: Any proceeds of Sale shall be used or paid in accordance with
                 the Final DIP Order.

        (9)      Tax Exemption: No tax exemptions under section 1146(a) of the Bankruptcy
                 Code are contemplated in connection with the Sale.

        (10)     Record Retention: Not applicable to Sale.

        (11)     Sale of Avoidance Actions: Not applicable to Sale.

        (12)     Requested Findings as to Successor Liability: The Purchase Agreement
                 contains no provisions related to the Buyer’s successor liability.




DOCS_LA:334323.4 76136/002
               Case 20-12456-JTD         Doc 722-3     Filed 12/14/20      Page 3 of 3




        (13)     Sale Free and Clear of Unexpired Leases: Not applicable. No leasehold
                 interest applies to the Assets, other than (a) the Renasant Bank lease disclosed in
                 the Motion and (b) the potential Post-Closing Occupancy Agreement.

        (14)     Credit Bid: Credit bids shall be accepted in accordance with section 363(k) of
                 the Bankruptcy Code.

        (15)     Relief from Bankruptcy Rule 6004(h): As noted in the Motion, the Debtors are
                 requesting relief from the 14-day stay imposed by Rules 6004(h) and 6006(d).




DOCS_LA:334323.4 76136/002
